DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benn (US 2016/0330608 A1).

Regarding Claim 52,
Benn discloses a method for initial network access (See [0113]; provisioning a secondary unit for initial network access) for a first wireless communication device (Fig.6(625)) to a wireless network (Fig.3(385)(390); Wireless Network)), 

the method comprising the first wireless communication device (Fig.6(625)):

(See [0113]; provisioning a secondary unit for initial network access), as part of performing initial access  (See [0086]; [0119]; to access network) of the first wireless communication device to the wireless network (See [0113]; provisioning a secondary unit for initial network access), a request (See Fig.6(650); [Abstract]; [0115]; send a subscription request) to a second wireless communication device (Fig.6(620)) for assisted connection initialization of the first wireless communication device to the wireless network (See [0113]; provisioning a secondary unit for initial network access);

obtaining connection parameters (See [0117]; [0133]; obtain provision profile to access network from Fig.6(620)) from the second wireless communication device (Fig.6(620)),
wherein the parameters are based on the network configuration (See [0117-0118]; configuration is obtained from network); and

establishing a connection to the wireless network using the connection parameters (See [0086]; [0119]; device obtaining communication profile from proximity device can establish connection to cellular wireless network) 
and without further assistance from the second wireless communication device (See [0086]; [0119]; with obtained profile no further help is needed from provisioning device to communicate with network)).



Regarding Claim 53,
Benn teaches all the features with respect to Claim 52 and Benn further teaches 
                wherein the request comprises an identifier of the first wireless communication device (See [0065]; [0115]; eID).



Regarding Claim 54,
Benn teaches all the features with respect to Claim 52 and Benn further teaches 
providing capability information of the first wireless communication device to the second wireless communication device (See [0087]; near end communication protocol capability).


Regarding Claim 55,
Benn teaches all the features with respect to Claim 52 and Benn further teaches 
                          wherein the first wireless communication device (Fig.6(625)) uses a first communication technology (See [0087]; Bluetooth Technology) for providing the request (See Fig.6(660); [0117]; requesting provisioning profile other device)) and for obtaining the connection parameters (See Fig.6(670); [0117]; providing provisioning profiles through Bluetooth), and uses a second communications technology for establishing the connection to the wireless network (See [0053]; [0064]; [0086]; provisioned UE uses other radio access technology to communicate with cellular network) .


Regarding Claim 57,
Benn teaches all the features with respect to Claim 52 and Benn further teaches 
receiving a signal from the second wireless communication device (See [0114]; received a connection indication from the second wireless device); and 
             wherein the request is provided to the second wireless communication device in response thereto (See [0115]; Once the secondary eUICC 630 has been informed
of a communication link to the MNO 605 at 645, the secondary eUICC 630 sends a subscription request).



Regarding Claim 60,
Ben discloses a method for enabling initial network access (See [0113]; provisioning a secondary unit for initial network access) for a first wireless communication device (Fig.6(625)) to a wireless network (Fig.3(385)(390); Wireless Network)),

 the method comprising a second wireless communication device (Fig.6(620)):

(See [0113]; provisioning a secondary unit for initial network access),, as part of initial access device (See [0086]; [0119]; access to wireless network) of the first wireless communication device (Fig.6(625)) to the wireless network  (See [0113]; provisioning a secondary unit for initial network access), a request (See Fig.6(650); [Abstract]; [0115]; send a subscription request) for assisted connection initialization of the first wireless communication device to the wireless network  (See [0113]; provisioning a secondary unit for initial network access);

obtaining network configuration (See [0117]; [0133]; obtain provision profile to access network from 605, 610) for the first wireless communication device (Fig.6(625)) from the network entity (Fig.6(605)(610)); and

providing connection parameters (Fig.6(660)(665)) to the first wireless communication device (Fig,6(625)), 
               wherein the parameters are based on the network configuration  (See [0117-0118]; configuration is obtained from network) and comprise information enabling the first wireless communication device to establish a connection to the wireless network (See [0086]; [0119]; device obtaining communication profile from network entity can establish connection to cellular wireless network) without further assistance from the second wireless communication device (See [0086]; [0119]; with obtained profile no further help is needed from provisioning device to communicate with network)).



Regarding Claim 61,
Benn teaches all the features with respect to Claim 60 and Benn further teaches 
providing a request (Fig.(650)(655)) to a network entity (Fig.6(605)) of the wireless network (Fig.3(385)(390)) for connection initialization of the first wireless communication device to the wireless network (See [0086]; [0119]; in order to establish connection for future transmission);
and
                wherein the network configuration (See Fig.6(660)(665); [0117]; configuration to access network)) for the first wireless communication device (Fig.6(625)) is obtained in response thereto (See (Fig.(650)(655); [0115]; in response to the request) ).


Regarding Claim 62,
Benn teaches all the features with respect to Claim 60 and Benn further teaches 
          wherein the request for assisted connection initialization comprises an identifier of the first wireless communication device (See [0065]; [0115]; eID).


Regarding Claim 63,
Benn teaches all the features with respect to Claim 62 and Benn further teaches 
(See [0065]; [0115]; eID)..



Regarding Claim 64,
Benn teaches all the features with respect to Claim 60 and Benn further teaches 
obtaining capability information of the first wireless communication device (See [0053]; [0064]; [0086-0087]; providing communication protocol capability in order to be associated with corresponding profile).


Regarding Claim 65,
Benn teaches all the features with respect to Claim 60 and Benn further teaches 
           wherein the request for assisted connection initialization (See Fig.6(650)) is obtained from the first wireless communication device (See Fig.625)).



Regarding Claim 66,
Benn teaches all the features with respect to Claim 60 and Benn further teaches 
          wherein the second wireless communication device (Fig.6(620))

(See [0087]; Bluetooth Technology) for obtaining the request (See Fig.6(660); [0117]; requesting provisioning profile other device)) and for providing the connection parameters (See Fig.6(670); [0117]; providing provisioning profiles through Bluetooth), and 

uses a second communications technology for providing the request to the network entity (See [0053]; [0064]; [0086]; provisioned UE uses other radio access technology to communicate with cellular network) ..



Regarding Claim 67,
Benn teaches all the features with respect to Claim 60 and Benn further teaches 
obtaining  (See [0113]; provisioning a secondary unit for initial network access),, as part of initial access device (See [0086]; [0119]; access to wireless network) of the first wireless communication device (Fig.6(625)) to the wireless network (See [0086]; [0119]), a respective further request for assisted connection initialization of each at least one further wireless communication device to the wireless network (See Fig.3(328); [0074];  [0087]; [0097-0098]; [0112]; communication links to one providing device relaying request to network entity);
                wherein one joint request is provided to the network entity for a group of the first wireless communication device (See Fig.3(328); [0074];  [0087]; [0097-0098]; [0117]; Multiple requests relay to network entity) and the at least one further  (See [0070]; [0099]; [0116]; all provisioning profiles are link to the relay UE).


Regarding Claim 68,
Benn discloses a method for providing initial network access (See [0113]; provisioning a secondary unit for initial network access) for a first wireless communication device (Fig.6(625)) to a wireless network (Fig.3(385)(390); Wireless Network)), 
the method comprising a network entity (Fig.6(605)(610)):
obtaining a request (See Fig.6(650); [Abstract]; [0115]; send a subscription request) from a second wireless communication device (Fig.6(620))  for connection
initialization of the first wireless communication device (Fig.6(625)) to the wireless network (Fig.3(390)(385));
and
providing network configuration (See [0113]; provisioning a secondary unit for initial network access), for the first wireless communication device (Fig.6(625)) to the
second wireless communication device (Fig.6(620)).


Regarding Claim 69,
Benn teaches all the features with respect to Claim 68 and Benn further teaches 
(See [0115]; eID)..


Regarding Claim 70,
Benn teaches all the features with respect to Claim 68 and Benn further teaches 
further comprising 
binding network resources to the first wireless communication device (See [0059-0060]; [0064-0065]; The network provides resources for the UE after access registration)
wherein the network configuration identifies the network resources bound to the first
wireless communication device (See [0059-0060]; [0064-0065]; identify proper resources).


Regarding Claim 71,
Benn teaches all the features with respect to Claim 68 and Benn further teaches 
further comprising 

signing the network configuration towards the first wireless communication device (See [0116]; [0120]; the user sign for configuration before being provisioned) providing the network configuration for the first wireless communication device to the second wireless communication device (See [0116]; [0120]; the user sign for configuration before being provisioned).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Benn (US 2016/0330608 A1)  in view of Kuge (US 2017/0079086 A1).


Regarding Claim 56,
Benn teaches all the features with respect to Claim 52 

But Benn fails to explicitly recites 

              wherein at least one first request has previously been transmitted towards the
second wireless communication device for the same assisted connection
initialization;
further comprising verifying that a timer as started upon first transmission of the at
least one first request has not expired before providing the second request.

However in analogous art,
Kuge teaches about a UE transmitting a second request a server for before the second timer has expired to obtain a validity code for a ProSe application (See Claim 4, Claim 8).


Benn and Kuge are analog art because they all pertain to wireless technology.  Benn teaches about transmitting a request to another device in order to obtain a provisional profile to access the network. Kuge teaches about a UE transmitting a second request a server for before the second timer has expired to obtain a validity code for a ProSe application. Benn could use Kuge features to maintain the request valid in order to secure the receiving of the subscription profile. Therefore it would have been obvious for one of ordinary skill at the time of the filling of the application to combine Kuge and Benn as to obtain an efficient UE registration and subscription. 


Claim 58 and 59 is rejected under 35 U.S.C. 103 as being unpatentable over Benn (US 2016/0330608 A1)  in view of Hayashi (US 2021/0274442 A1).

Regarding Claim 58,
Benn teaches all the features with respect to Claim 57 

But  Benn fails to explicitly recite 
              wherein the signal is a broadcast signal 
wherein the broadcast signal comprises identity information of the second wireless communication device.

However in an analogous art,
Hayashi  teaches about broadcast signal (See [0105-0106]).

Benn and Hayashi are analog art because they all pertain to wireless technology.  Benn teaches about transmitting a request to another device in order to obtain a provisional profile to access the network Hayashi  teaches about broadcast signal. Benn could use Hayashi features to reach as many proximity devices as possible and let them know about possible subscription capability through sending device. Therefore it would have been obvious for one of ordinary skill at the time of the filling of the application to combine Hayashi and Benn as to obtain an efficient UE registration and subscription. 


Regarding Claim 59,
Benn teaches all the features with respect to Claim 57 and Benn further teaches 
               wherein the signal is a NFC signal (See [0087]); 

wherein the wake-up signal comprises identity information of the first wireless communication device (See [0087-0088]; eID).

But Benn fails to explicitly recite that the signal is wake up signal

However in an analogous art,
Hayashi  teaches about wake up signal (See [0103-0105]).

Benn and Hayashi are analog art because they all pertain to wireless technology.  Benn teaches about transmitting a request to another device in order to obtain a provisional profile to access the network Hayashi  teaches about wake up signal. Benn could use Hayashi features to wake proximity device and let them know about possible subscription capability through sending device. Therefore it would have been obvious for one of ordinary skill at the time of the filling of the application to combine Hayashi and Benn as to obtain an efficient UE registration and subscription. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646